UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  April 30, 2012 Item 1: Reports to Shareholders Semiannual Report | April 30, 2012 Vanguard Selected Value Fund > For the six months ended April 30, 2012, Vanguard Selected Value Fund returned about 9%. > Although the fund performed well, it lagged its benchmark index and the average return for mid-capitalization value funds. > The fund’s substantial cash position as well as subpar returns from its consumer discretionary holdings dampened relative performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 20 Trustees Approve Advisory Agreements. 22 Glossary. 24 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard Selected Value Fund 9.10% Russell Midcap Value Index 11.48 Mid-Cap Value Funds Average 11.16 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Selected Value Fund $18.81 $20.17 $0.327 $0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2012, U.S. stocks rose across the board with little differentiation in terms of market capitalization and a slight edge for value stocks over growth stocks. Vanguard Selected Value Fund returned a solid 9.10% for the half-year, trailing both its benchmark, the Russell Midcap Value Index, and the average return of its mid-cap value fund peers by more than 2 percentage points. The fund’s substantial cash position created a drag on performance, as did its holdings in the consumer discretionary, materials, and health care sectors. Please note that shortly after the close of the period, Vanguard announced that it had eliminated the redemption fee for your fund, effective May 23. After carefully analyzing investors’ transactions, the fund’s trustees determined that the fee, which was one of several measures in place to discourage frequent trading, was no longer needed. Stocks followed a familiar pattern, reflecting investors’ shifting moods U.S. stocks delivered strong returns for the six months ended April 30. Signs of economic acceleration in the United States, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market turned in its best first-quarter gain since 1998. 2 By the end of the fiscal half-year, however, apprehension about the same sources of the earlier good news began to weigh on stock prices. Rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 crisis, a reflection of broader uncertainties. International stocks generated a modestly positive return. European companies were the weakest performers, trailing the returns of emerging markets and the developed markets of the Pacific region. Municipal securities remained a bond market bright spot The taxable bond market produced solid, if unremarkable, six-month total returns. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) The six-month return of the broad municipal bond market was impressive. Investors have bid up prices as muni yields have continued to hover above those available from fully taxable U.S. Treasury bonds. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Market Barometer Total Returns Periods Ended April 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 -4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 -12.90 -2.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup Three-Month U.S. Treasury Bill Index 0.01 0.04 1.03 CPI Consumer Price Index 1.62% 2.30% 2.17% 3 The fund’s strategy meets some resistance Vanguard Selected Value Fund is actively managed by two advisors. Both seek to invest in mid-sized companies that they believe are significantly undervalued and have attractive long-term earnings potential. When the advisors identify compelling candidates, they tend to invest with conviction, which results in a relatively concentrated portfolio. (The fund held fewer than 70 stocks at the end of the period, compared with more than 500 in its benchmark index.) Such concentrated exposure means that the fund’s absolute return can be very dependent on the performance of a small number of securities. The fund’s relative results can also be heavily influenced by what it doesn’t hold. For the six months, the fund delivered strong absolute results, but fell short of its comparative standards: the fund returned 9.10% for the period, compared with a return of 11.48% for its benchmark and an average return of 11.16% for peer funds. By far the greatest drag on performance came from the consumer discretionary sector. Good performances from the fund’s housewares and department store holdings were more than offset by disappointments from gaming and cruise line stocks, the latter being hurt by higher oil prices and less travel in Europe. Relative performance was also hurt by missed opportunities among stocks of homebuilders, which surged during the period as the outlook for the U.S. housing market improved. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.45% 1.31% The fund expense ratio shown is from the prospectus dated February 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2012, the fund’s annualized expense ratio was 0.38%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Mid-Cap Value Funds. 4 The health care sector remained under pressure given the uncertainty surrounding reforms and cost-containment measures. Both the sector as a whole and the fund’s holdings within it underperformed the broad mid-cap market for the six months. Within the materials sector, the fund’s holdings in paper products and packaging made a positive overall contribution to returns, but the fund’s relative performance was hurt by not being invested in better-performing segments such as chemicals and construction materials, which posted double-digit returns. The fund’s investments in tobacco stocks paid off during the period, making consumer staples the best-performing sector for the fund in both absolute and relative terms. Financial stocks, which accounted for more than one-quarter of the fund’s assets, on average, for the period, were among the fund’s best performers. Consumer credit rebounded as prospects for the economy and employment improved, benefiting the fund’s holdings in credit card companies. The fund sat on the sidelines with regard to insurance and real estate stocks, however, which dampened its overall relative return from this sector. You can find more information on the fund’s positioning and performance for the period in the Advisors’ Report that follows this letter. A long-term strategy for long-term investors Seasoned investors recognize the reality that any given strategy works better under some market conditions than it does under others. Vanguard Selected Value Fund’s strategy is by its nature better suited to market conditions in which company fundamentals and earnings prospects drive share prices. More recently, we’ve been in an investment environment in which stocks seem to rise and fall in lockstep in response to the latest financial headlines. As the fund’s solid long-term track record attests, however, a strategy that invests only in those market opportu nities the advisors deem most attractive can deliver long-term rewards. Vanguard Selected Value Fund can play an important role in a well-diversified investment plan for investors who are patient and who accept that more potential return comes with more risk. The fund offers such investors low-cost exposure to a portfolio of seemingly undervalued mid-cap stocks with the potential for substantial earnings appreciation that is managed by a skilled and seasoned set of advisors. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 17, 2012 5 Advisors’ Report For the six months ended April 30, 2012, Vanguard Selected Value Fund returned 9.10%. Your fund is managed by two independent advisors. This provides exposure to distinct, yet complementary, investment approaches, enhancing the fund’s diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on May 21, 2012. Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 73 3,103 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 23 973 Conducts fundamental research on the lowest price-to-tangible-book-value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 4 169 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director The last six months have seen solid returns in the markets. Economic data continued to show slow but consistent improvement in the U.S., and no major negative headlines came out of Europe or the emerging economies. As is usual in a period of strong upward movement in the market, our portfolio will lag initially as the most distressed or least profitable companies tend to lead the rally up. But it should catch up as time goes on and the markets focus more on solid fundamentals, good valuations, and dividend yields. We continue to like the positioning of the portfolio in anticipation of a consistent and moderate improvement in the economy. Accordingly, we are overweighted in industrials, energy, health care, and consumer discretionary and have a large weighting in financials. All of these areas are positioned to benefit from an improving economic backdrop while offering solid fundamentals, low valuations, and healthy dividend yields. On the flip side, we are underweighted in consumer staples, utilities, telecommunication services, materials, and information technology. We believe traditional yield plays, such as utilities and REITs, have had significant runs and don’t provide as much valuation upside or dividend support as they have historically, so we remain underweighted in these sectors. One disappointing aspect of the last six months has been the lack of merger-and-acquisition activity in the marketplace. We still believe that merger activity will accelerate as a result of healthy corporate balance sheets and the considerable free cash flow being generated by most companies. We also believe that our portfolio is well-positioned to benefit from this acceleration, as demonstrated by our holding in Goodrich, which was acquired by United Technologies last year. While taking longer than we would like, companies are actively seeking ways to unlock value not recognized in the marketplace. An example is ITT, which split into three pieces in hopes that this will lead to a higher overall value. The three pieces, which we still hold, are Xylem, ITT, and Exelis. Additional benefits of strong balance sheets and cash flows include nice increases in dividends and share repurchases, which have occurred across the portfolio and should continue throughout the year. We believe the portfolio is well-positioned with quality companies that have good earnings and cash flow prospects, pay above-market yields, and have below-market valuations. Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio at the end of April 2012 continued to meet our criteria of owning a concentrated set of low price-to-tangible-book-value stocks with attractive long-term 7 earnings potential. The portfolio is currently valued at 79% of tangible book value and 7.6 times our estimate of “normalized” earnings. In contrast, the S&P 500 sells at about 400% of tangible book value and 15 times normalized earnings. The portfolio’s return over the past six months lagged the Russell Midcap Value Index. Companies in industries affected by the rising price of crude oil, such as airlines (Air France-KLM, Southwest) and shippers (Royal Caribbean Cruises, Overseas Shipholding), were some of the largest losers. While Brent crude oil rose 9%, natural gas prices declined 42%. Independent power producers (GenOn, Exelon), who price their product—electricity—based in part on natural gas prices, did poorly. Refiners Tesoro and Valero corrected in recent months because of weaker crack spreads. Stocks that performed well include retailer Dillard’s, which continues to report excellent earnings and is aggressively repurchasing stock; Micron Technology; and three insurance companies, Montpelier Re, CNA Financial, and Everest Re. We eliminated positions in two stocks, Pinnacle West and Domtar, at substantial gains and above book value. We decreased positions in a number of other strong-performing stocks, including Yamana Gold, CNA Financial, Dillard’s, Montpelier Re, Everest Re, and Tesoro. We increased positions on weakness in Southwest Airlines, Royal Caribbean Cruises, and XL Group. Exelon completed its acquisition of Constellation Energy Group. We added three new names to the portfolio: NRG Energy, Valero Energy, and WPX Energy. All were purchased at substantial discounts to tangible book value. NRG Energy, an independent power producer, and WPX Energy, an energy exploration and production company, stand to benefit should natural gas prices go higher. We expect the current 50:1 Brent crude oil-to-natural gas ratio to contract over time. The price of natural gas should rise from its very depressed level of $2.30 toward all-in costs of $4.50–$5.00 as demand increases and supply is cut back. Improved economics for domestic refiners, due in part to lower costs than foreign competitors face for shale oil feedstock, will help Valero. We expect this company to become more aggressive in its stock repurchase program once capital spending peaks this year. Insurance remains the most heavily weighted industry, composing 21.7% of the portfolio. Our holdings all have excess capital, and most are wisely repurchasing stock at discounts to book value. Technology is our second-largest weighting, at 16.7%. The two technology holdings—Ingram Micro and Micron Technology—both have excellent balance sheets, which provide a cushion in case of a renewed slowdown and allow them to prosper if technology spending returns to its previous level of growth. Airlines (9.0% of our portfolio) should be helped by continued industry consolidation and strong pricing. Any flattening of oil prices would also help profitability. 8 Selected Value Fund Fund Profile As of April 30, 2012 Portfolio Characteristics Russell DJ Midcap U.S. Total Value Market Fund Index Index Number of Stocks 66 528 3,716 Median Market Cap $6.7B $7.4B $36.0B Price/Earnings Ratio 15.4x 18.4x 16.7x Price/Book Ratio 1.4x 1.5x 2.3x Return on Equity 9.8% 9.4% 18.2% Earnings Growth Rate 2.5% 0.9% 8.6% Dividend Yield 2.5% 2.3% 2.0% Foreign Holdings 5.9% 0.0% 0.0% Turnover Rate (Annualized) 10% — — Ticker Symbol VASVX — — Expense Ratio 1 0.45% — — 30-Day SEC Yield 1.92% — — Short-Term Reserves 4.3% — — Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Value Market Fund Index Index Consumer Discretionary 13.2% 11.9% 12.2% Consumer Staples 4.8 6.6 9.5 Energy 9.2 6.0 10.5 Financials 28.8 32.2 15.8 Health Care 8.6 5.9 11.5 Industrials 13.9 10.8 10.9 Information Technology 9.8 8.2 19.5 Materials 3.5 4.7 4.0 Telecommunication Services 0.1 0.7 2.6 Utilities 8.1 13.0 3.5 Volatility Measures Russell DJ Midcap U.S. Total Value Market Index Index R-Squared 0.95 0.97 Beta 0.92 1.02 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 3.2% Discover Financial Services Consumer Finance 2.7 XL Group plc Class A Property & Casualty Insurance 2.7 Capital One Financial Corp. Consumer Finance 2.5 Lorillard Inc. Tobacco 2.3 Seadrill Ltd. Oil & Gas Drilling 2.3 Stanley Black & Decker Industrial Inc. Machinery 2.3 Fifth Third Bancorp Regional Banks 2.3 Coventry Health Care Managed Health Inc. Care 2.2 Molex Inc. Electronic Manufacturing Services 2.2 Top Ten 24.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratio was 0.38%. 9 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2001, Through April 30, 2012 Note: For 2012, performance data reflect the six months ended April 30, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 4.08% 2.28% 7.25% Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 10 Selected Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (91.5%) 1 Consumer Discretionary (12.2%) Royal Caribbean Cruises Ltd. 4,910,994 134,414 Newell Rubbermaid Inc. 4,854,400 88,350 International Game Technology 5,370,100 83,666 * Hanesbrands Inc. 2,694,900 76,050 Dillard’s Inc. Class A 907,478 58,587 Rent-A-Center Inc. 1,340,017 45,842 Service Corp. International 2,627,000 30,420 517,329 Consumer Staples (4.1%) Lorillard Inc. 733,800 99,276 Reynolds American Inc. 1,846,800 75,405 174,681 Energy (8.4%) ^ Seadrill Ltd. 2,467,900 96,569 Murphy Oil Corp. 1,231,800 67,712 ^ Golar LNG Ltd. 1,698,147 62,797 Spectra Energy Corp. 1,664,900 51,179 * WPX Energy Inc. 1,786,619 31,391 * Tesoro Corp. 994,184 23,115 Noble Corp. 224,597 8,548 Valero Energy Corp. 323,000 7,978 ^ Overseas Shipholding Group Inc. 472,900 5,533 354,822 Financials (26.8%) Discover Financial Services 3,331,400 112,935 XL Group plc Class A 5,245,700 112,835 Capital One Financial Corp. 1,889,500 104,829 Fifth Third Bancorp 6,722,100 95,656 Essex Property Trust Inc. 583,600 92,191 CNA Financial Corp. 2,823,982 86,470 Market Value Shares ($000) SLM Corp. 5,721,200 84,845 Willis Group Holdings plc 2,242,900 81,776 New York Community Bancorp Inc. 5,987,200 80,767 Ameriprise Financial Inc. 1,106,400 59,978 Chubb Corp. 737,100 53,860 PNC Financial Services Group Inc. 781,312 51,817 Annaly Capital Management Inc. 2,320,500 37,871 Everest Re Group Ltd. 357,437 35,422 Unum Group 1,401,490 33,271 American National Insurance Co. 164,858 11,573 Montpelier Re Holdings Ltd. 150,718 3,093 1,139,189 Health Care (7.7%) Coventry Health Care Inc. 3,168,500 95,023 Omnicare Inc. 2,648,200 92,263 Cardinal Health Inc. 1,679,100 70,976 Cigna Corp. 1,510,700 69,840 328,102 Industrials (12.9%) Stanley Black & Decker Inc. 1,317,300 96,374 Masco Corp. 5,836,700 76,928 Eaton Corp. 1,552,200 74,785 SPX Corp. 871,500 66,914 Dun & Bradstreet Corp. 624,000 48,535 L-3 Communications Holdings Inc. 626,800 46,095 * JetBlue Airways Corp. 7,389,729 35,101 Southwest Airlines Co. 3,350,000 27,738 Xylem Inc. 972,000 27,099 * Air France-KLM ADR 5,177,864 25,035 Exelis Inc. 972,000 11,207 ITT Corp. 486,000 10,915 546,726 11 Selected Value Fund Market Value Shares ($000) Information Technology (8.6%) Molex Inc. 3,364,700 92,832 * Ingram Micro Inc. 4,190,311 81,544 * Micron Technology Inc. 12,321,916 81,201 Western Union Co. 3,087,500 56,748 Xerox Corp. 6,548,400 50,947 363,272 Materials (3.3%) Sonoco Products Co. 2,102,300 69,649 Yamana Gold Inc. 4,638,100 68,180 137,829 Utilities (7.5%) CenterPoint Energy Inc. 3,839,300 77,592 Xcel Energy Inc. 2,535,300 68,605 Pinnacle West Capital Corp. 1,164,800 56,318 Exelon Corp. 1,113,003 43,418 ONEOK Inc. 505,100 43,383 NV Energy Inc. 788,340 13,126 * NRG Energy Inc. 600,000 10,200 * GenOn Energy Inc. 3,553,218 7,569 320,211 Total Common Stocks (Cost $3,132,541) Temporary Cash Investments (8.4%) 1 Money Market Fund (8.2%) Vanguard Market Liquidity Fund, 0.137% 347,930,507 347,931 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.2%) Federal Home Loan Bank Discount Notes, 0.120%, 7/27/12 4,000 3,999 5 United States Treasury Note/Bond, 1.375%, 9/15/12 5,000 5,022 9,021 Total Temporary Cash Investments (Cost $356,953) 356,952 Total Investments (99.9%) (Cost $3,489,494) 4,239,113 Other Assets and Liabilities (0.1%) Other Assets 39,392 Liabilities 3 (33,112) 6,280 Net Assets (100%) Applicable to 210,470,743 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,245,393 Net Asset Value Per Share At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 3,639,108 Undistributed Net Investment Income 13,354 Accumulated Net Realized Losses (159,908) Unrealized Appreciation (Depreciation) Investment Securities 749,619 Futures Contracts 3,220 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,683,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 95.4% and 4.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is th 7-day yield. 3 Includes $7,965,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $9,021,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 12 Selected Value Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Dividends 1 45,088 Interest 2 176 Security Lending 187 Total Income 45,451 Expenses Investment Advisory Fees—Note B Basic Fee 4,599 Performance Adjustment (716) The Vanguard Group—Note C Management and Administrative 3,332 Marketing and Distribution 472 Custodian Fees 25 Shareholders’ Reports 19 Trustees’ Fees and Expenses 4 Total Expenses 7,735 Expenses Paid Indirectly (33) Net Expenses 7,702 Net Investment Income 37,749 Realized Net Gain (Loss) Investment Securities Sold 122,132 Futures Contracts 20,842 Realized Net Gain (Loss) 142,974 Change in Unrealized Appreciation (Depreciation) Investment Securities 171,888 Futures Contracts (450) Change in Unrealized Appreciation (Depreciation) 171,438 Net Increase (Decrease) in Net Assets Resulting from Operations 352,161 1 Dividends are net of foreign withholding taxes of $88,000. 2 Interest income from an affiliated company of the fund was $172,000. See accompanying Notes, which are an integral part of the Financial Statements. 13 Selected Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 37,749 70,108 Realized Net Gain (Loss) 142,974 168,062 Change in Unrealized Appreciation (Depreciation) 171,438 37,302 Net Increase (Decrease) in Net Assets Resulting from Operations 352,161 275,472 Distributions Net Investment Income (67,422) (60,410) Realized Capital Gain — — Total Distributions (67,422) (60,410) Capital Share Transactions Issued 290,427 636,966 Issued in Lieu of Cash Distributions 60,262 54,298 Redeemed 1 (346,362) (589,231) Net Increase (Decrease) from Capital Share Transactions 4,327 102,033 Total Increase (Decrease) 289,066 317,095 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2012 and 2011 of $157,000 and $482,000, respectively. 2 Net Assets—End of Period includes undistributed net investment income of $13,354,000 and $43,027,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 Selected Value Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $18.81 $17.73 $14.78 $12.48 $22.11 $21.38 Investment Operations Net Investment Income .185 .334 .250 .254 .390 1 .400 Net Realized and Unrealized Gain (Loss) on Investments 1.502 1.037 2.941 2.463 (8.100) 1.700 Total from Investment Operations 1.687 1.371 3.191 2.717 (7.710) 2.100 Distributions Dividends from Net Investment Income (.327) (.291) (.241) (.417) (.370) (.320) Distributions from Realized Capital Gains — (1.550) (1.050) Total Distributions (.327) (.291) (.241) (.417) (1.920) (1.370) Net Asset Value, End of Period Total Return 2 9.10% 7.74% 21.75% 22.77% -37.79% 10.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,245 $3,956 $3,639 $2,851 $2,422 $4,991 Ratio of Total Expenses to Average Net Assets 3 0.38% 0.45% 0.47% 0.52% 0.38% 0.42% Ratio of Net Investment Income to Average Net Assets 1.86% 1.74% 1.52% 1.93% 2.21% 1.74% Portfolio Turnover Rate 10% 25% 22% 30% 23% 33% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.04%), 0.04%, 0.05%, 0.05%, (0.03%), and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 15 Selected Value Fund Notes to Financial Statements Vanguard Selected Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market 16 Selected Value Fund Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. Barrow, Hanley, Mewhinney & Strauss, LLC, and Donald Smith & Co., Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Barrow, Hanley, Mewhinney & Strauss, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Value Index. The basic fee of Donald Smith & Co., Inc., is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI Investable Market 2500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.23% of the fund’s average net assets, before a decrease of $716,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $633,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.25% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended April 30, 2012, these arrangements reduced the fund’s expenses by $33,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
